Citation Nr: 0927396	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1983 to April 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In July 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.

This appeal was previously before the Board in July 2007.  
The Board remanded the claim for additional development.  The 
case has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's increased rating claims.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2008), are met.

As the Board noted in the July 2007 remand, the Veteran 
testified that he had been receiving private medical care 
from Dr. Fisher for both his degenerative joint disease of 
the left knee and his arthritis of the lumbar spine.  The 
Board, in the July 2007 remand, then directed the AMC to 
attempt to obtain and associate with the claims file 
treatment reports from Dr. Fisher.  In August 2008 the AMC 
sent a letter to the physician requesting "copies of all 
treatment records for May 2005" (emphasis added).  The 
language used in the request was interpreted to mean only 
records from May 2005 by the private physician.  In this 
regard, in September 2008 he replied that he did not have any 
records for the requested dates, and handwrote a note which 
added that the Veteran was first seen by the physician in 
July 2005.  The records from July 2005 forward were not 
attached to the response.  There is no follow-up 
correspondence from the AMC in an attempt to secure the 
records mentioned.  On remand these records should be 
obtained. 

The Veteran was scheduled for VA examinations in April and 
May 2009.  The Veteran failed to report to either 
examination.  He was advised of such in the May 2009 
supplemental statement of the case.  There is no 
correspondence indicating the reason for his failure to 
report or requesting that the examinations be rescheduled.  
Thus, no further action is necessary on this point.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Ongoing medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file treatment reports from Dr. 
Fisher dating from July 2005 to the 
present, after securing the necessary 
release.  Also, obtain any pertinent VA 
treatment records from the Columbia, South 
Carolina VA Medical Center and associated 
clinics dating since May 2009.

2.  After the above has been completed to 
the extent possible, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

